                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF TENNESSEE
                               AT NASHVILLE
______________________________________________________________________________

KAYLA GORE; JASON SCOTT; L.G.;           )
and K.N.,                                )
                                         )
                Plaintiffs,              )
                                         )
        v.                               ) No. 3:19-cv-00328
                                         )
WILLIAM BYRON LEE, in his official       )
capacity as Governor of the State of     ) Judge Eli J. Richardson
Tennessee; and LISA PIERCEY, in her      ) Magistrate Judge Barbara D. Holmes
official capacity as Commissioner of the )
Tennessee Department of Health,          )
                                         )
                Defendants.              )
______________________________________________________________________________

                           DEFENDANTS’ MOTION TO DISMISS

       Pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, Defendants respectfully

request that this Court dismiss all claims raised by Plaintiffs in this case. As set forth below and

more fully discussed in the accompanying Memorandum of Law, the Complaint fails to state a

claim for which relief can be granted. Plaintiffs have not stated cognizable claims under the Equal

Protection Clause, Due Process Clause, or the First Amendment to the United States Constitution.

Plaintiffs’ claims must be dismissed.

   1. Plaintiffs’ Equal Protection claim fails as a matter of law.

           A. Plaintiffs have failed to allege disparate treatment.

           B. Tennessee’s law is facially neutral and is without discriminatory intent.

           C. Tennessee’s law survives the applicable level of scrutiny.

   2. Plaintiffs’ substantive due process claims fail as a matter of law.




    Case 3:19-cv-00328 Document 28 Filed 06/17/19 Page 1 of 4 PageID #: 133
       A. The informational privacy claim fails because Defendants have not disclosed

           Plaintiffs’ transgender status and because Plaintiffs have not alleged any facts

           which implicate a fundamental right.

       B. Plaintiffs’ personal autonomy claim fails as a matter of law because neither the

           Supreme Court nor the Sixth Circuit has recognized a fundamental right to choose

           one’s gender identity or to dictate which sex is listed on one’s birth certificate.


3. Plaintiffs’ First Amendment claim fails as a matter of law.

       A. The sex designation on birth certificates is government speech. Because it is not

           Plaintiffs’ private speech, their compelled speech claim necessarily fails.

       B. Even if the sex designation on birth certificates is private speech, Plaintiffs have

           made no plausible allegation that they have been forced to present their birth

           certificates to any third party.

       C. Finally, since the sex designation on birth certificates is government speech, not

           private speech, Plaintiffs lack any First Amendment right to express their own

           views through that medium. Denying Plaintiffs the ability to amend their birth

           certificates to reflect their current gender identities thus does not infringe on their

           First Amendment rights.




                                              2

Case 3:19-cv-00328 Document 28 Filed 06/17/19 Page 2 of 4 PageID #: 134
  For all of these reasons, all claims in the Complaint should be dismissed.



                                                Respectfully Submitted,

                                                HERBERT H. SLATERY III
                                                Attorney General and Reporter


                                                s/ Dianna Baker Shew__________________
                                                DIANNA BAKER SHEW BPR 012793
                                                Assistant Attorney General
                                                (615) 532-1969
                                                dianna.shew@ag.tn.gov
                                                NICHOLAS R. BARRY            BPR 031963
                                                Assistant Attorney General
                                                (615) 741-8726
                                                nick.barry@ag.tn.gov
                                                SARA E. SEDGWICK BPR 004336
                                                Senior Assistant Attorney General
                                                (615) 532-2589
                                                sara.sedgwick@ag.tn.gov
                                                Attorneys for Defendants
                                                P.O. Box 20207
                                                Nashville, TN 37202

                                                Counsel for the Defendants




                                           3

Case 3:19-cv-00328 Document 28 Filed 06/17/19 Page 3 of 4 PageID #: 135
                                CERTIFICATE OF SERVICE

       I hereby certify that on the 17th day of June 2019 I filed the foregoing electronically
through the Court’s CM/ECF System and thereby served the following:

 Stuart C. Plunkett                                  John T. Winemiller (TN 021084)
 BAKER BOTTS L.L.P.                                  MERCHANT & GOULD
 101 California Street, Suite 3600                   9717 Cogdill Road, Suite 101
 San Francisco, CA 94111                             Knoxville, TN 37932
 Phone: (415) 291-6200                               Phone: (865) 380-5960
 Facsimile: (415) 291-6300                           Facsimile: (612) 332-9081
 stuart.plunkett@bakerbotts.com                      JWinemiller@merchantgould.com

 Maddy Dwertman                                      Omar Gonzalez-Pagan
 BAKER BOTTS L.L.P.                                  LAMBDA LEGAL DEFENSE AND EDUCATION
 98 San Jacinto Boulevard, Suite 1500                FUND, INC.
 Austin, TX 78701-4078                               120 Wall Street, 19th Floor
 Phone: (512) 322-2500                               New York, NY 10005-3919
 Facsimile: (512) 322-2501                           Telephone: (212) 809-8585
 maddy.dwertman@bakerbotts.com                       Facsimile: (212) 809-0055
                                                     ogonzalez-pagan@lambdalegal.org

 Brandt Thomas Roessler                              Tara L. Borelli
 BAKER BOTTS L.L.P.                                  LAMBDA LEGAL DEFENSE AND EDUCATION
 30 Rockefeller Plaza                                FUND, INC.
 New York, NY 10112-4498                             730 Peachtree Street NE, Suite 640
 Phone (212) 408-2500                                Atlanta, GA 30318-1210
 Facsimile: (212) 408-2501                           Telephone: (404) 897-1880
 brandt.roessler@bakerbotts.com                      Facsimile: (404) 897-1884
                                                     tborelli@lambdalegal.org

 Kathryn S. Christopherson                           Sasha Buchert
 BAKER BOTTS L.L.P.                                  LAMBDA LEGAL DEFENSE AND EDUCATION
 1001 Page Mill Rd., Bldg. One, Suite 200            FUND, INC.
 Palo Alto, CA 94304-1007                            1776 K Street NW, Suite 722
 Phone: (650) 739-7500                               Washington, DC 20006
 Facsimile: (650) 739-7699                           Telephone: (202) 804-6245
 kathryn.christopherson@bakerbotts.com               sbuchert@lambdalegal.org


                                                     s/ Dianna Baker Shew
                                                     Dianna Baker Shew




                                                 4

    Case 3:19-cv-00328 Document 28 Filed 06/17/19 Page 4 of 4 PageID #: 136
